Title: To Alexander Hamilton from Robert Morris, 12 March 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqre
Phila 12 March 1796
dear Sir
I am concerned to perceive by your letters of the 10th & 8th Inst a degree of solicitude which I did not expect or intend to excite. You will recollect that it was a point conceded by you that even after the Mortgage I might sell & change the Security for one equally Satisfactory, and as I was in Treaty for a Sale, I thought a delay untill that Treaty finished one way or the other was not of Consequence Sufficient to create uneasiness. I also intended to have the Mortgages drawn & sent to you, but as you prefer having a list of the Lands & their Valuation I will send you the same by Mondays Mail & in the mean time I am as ever
Yours
RM
